USCA11 Case: 22-10470      Date Filed: 07/29/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10470
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JAMIE JOSEPH MANZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:18-cr-00477-WFJ-SPF-1
                   ____________________
USCA11 Case: 22-10470        Date Filed: 07/29/2022     Page: 2 of 2




22-10470               Opinion of the Court                        2


Before WILLIAM PRYOR, Chief                Judge, WILSON and
ANDERSON, Circuit Judges.
PER CURIAM:
       Jenny Devine, appointed counsel for Jamie Manz in this
direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
entire record reveals that counsel’s assessment of the relative merit
of the appeal is correct. Because independent examination of the
entire record reveals no arguable issues of merit, counsel’s motion
to withdraw is GRANTED, and Manz’s revocation of supervised
release and sentence are AFFIRMED.